Swift, Ch. J.
The master of a vessel is the agent of the owner 5 and his contract is binding on him in every tiling within the scope of his authority. His signing a bill of lading for goods shipped on board the vessel for the voyage, binds the owner, without any express assent; but in this case, it is agreed to have been done by his assent. It is then, clearly, as obligatory on him, as if signed by his own hand. By this act, the owner becomes the consignee, as well as the carrier, of the goods, and is accountable for them to the shipper. It would be a novel principle, that in the same contract, executed by the master, with the assent of the owner, there should be different responsibilities j and that the owner should be liable as carrier, and the master accountable as consignee.
Hosmer, J.
The only question in this case is, who was the consignee of the property ? If the defendant received it to transport to the West-Indies, there to dispose of, he is bailiff to the plaintiff. The property was consigned to “ the master or his assigns, he or they paying freight for the goods, one half the nett proceeds of said horses, and ten pounds in addition thereto.” Had the assignment been made to Sylvester Pratt as an individual, his charge of the property as master, would have terminated, on his reception of it as the consignee. L. M. J. 131. He, however, never was the consignee, unless as the representative of the defendant. A consignment to the master, ex vi termini, is a consignment to the owner. As master of the *391ship, lie becomes the person entrusted with the care and management of her, and is the owner’s servant and confidential agent. 1 Malloy, 341. Abbott, 77. The word master is a technical, relative term, not a designatio persome, and always implies a person representing and acting for another. The interests of the plaintiff, the defendant, and the master, in the case before us, all point to this explication of the word.
It follows as the result, that the defendant was bailiff to the plaintiff, and that he has neither fulfilled his contract, nor accounted.
The other Judges were of the same opinion, except Chapman, J. who gave no opinion, having been absent when the case was argued.
New trial not to be granted.